SoS Oo sa DW WA BP WY HO &

Y NY NY NY NY NY NY NY NO Be Be me em ew Se ew Ee Le
ao ay DA MW FSF WN FH DwO AAI DAWN BR WwW HH BS

BUCHALTER

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 1 of 11

BUCHALTER

A Professional Corporation

GLENN P. ZWANG (SBN: 112295)

JEFFREY M. JUDD (SBN: 136358)

PETER H. BALES (SBN: 251345)

55 Second Street, Suite 1700

San Francisco, CA 94105-3493

Telephone: 415.227.0900

Facsimile: 415.227.0770

Email: gzwang@buchalter.com
jjudd@buchalter.com
pbales@buchalter.com

Attorneys for Defendant
The Vineyard House, LLC

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA - OAKLAND

CONSTELLATION BRANDS U.S. Case No. 4:20-cv-00238-YGR
OPERATIONS, INC.,
Plaintiff, DEFENDANT THE VINEYARD HOUSE,

LLC’S ANSWER TO COMPLAINT
VS.

THE VINEYARD HOUSE, LLC,

Defendant. Hon. Yvonne Gonzalez Rogers

 

 

 

 

Defendant The Vineyard House, LLC (“TVH_”) files this Answer to the Complaint of
Plaintiff Constellation Brands U.S. Operations, Inc. (“Constellation”) as follows:

1. Paragraph 1 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations. |

2. Paragraph 2 contains only argument to which no response is required. To the

extent that the paragraph purports to set out Constellation’s allegations, TVH denies those

 

allegations.
3, Paragraph 3 contains only argument to which no response is required. To the
BN 39332960v1 1
DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR

ANSWER TO COMPLAINT

 
Oo Oo TDD HN BW PO &

NY NY NY N NY NY KN DP Ne Be em He ee eo a i
Co ND MM FF WwW NY KH DO WAH DWH BR WwW PO KO

BUCHALTER

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 2 of 11

extent that the paragraph purports to set out Constellation’s allegations, TVH admits that Robert
Mondavi Winery registered the marks alleged, but TVH denies the remaining allegations.

4. Paragraph 4 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

5. Paragraph 5 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

6. With respect to Paragraph 6 of the Complaint, TVH presently lacks sufficient
knowledge or information to admit or deny the allegations contained in the paragraph, and
therefore denies the allegations on that basis.

7. With respect to Paragraph 7 of the Complaint, TVH admits the allegations.

8. With respect to Paragraph 8 of the Complaint, TVH admits that this Court has
subject matter jurisdiction.

9. With respect to Paragraph 9 of the Complaint, TVH admits that this Court has
subject matter jurisdiction.

10. With respect to Paragraph 10 of the Complaint, TVH admits that venue is proper.
TVH denies the remaining allegations of paragraph 10.

11. Paragraph 11 contains only argument to which no response is required. To the

extent that the paragraph purports to set out Constellation’s allegations, TVH denies those

allegations.
12. Paragraph 12 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those

allegations.
13. With respect to Paragraph 13 of the Complaint, TVH presently lacks sufficient
knowledge or information to admit or deny the allegations contained in the paragraph, and

therefore denies the allegations on that basis.

14. With respect to Paragraph 14 of the Complaint, TVH presently lacks sufficient
2

 

 

DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR
ANSWER TO COMPLAINT
 

Se DN A FP WW NYO

—
So oOo

BUCHALTER

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 3 of 11

knowledge or information to admit or deny the allegations contained in the paragraph, and
therefore denies the allegations on that basis.

15. Paragraph 15 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

16. With respect to Paragraph 16 of the Complaint, TVH presently lacks sufficient
knowledge or information to admit or deny the allegations contained in the paragraph, and
therefore denies the allegations on that basis.

| 17. Paragraph 17 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

18. Paragraph 18 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

19, Paragraph 19 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

20. With respect to Paragraph 20 of the Complaint, TVH presently lacks sufficient
knowledge or information to admit or deny the allegations contained in the paragraph, and
therefore denies the allegations on that basis.

21. With respect to Paragraph 21 of the Complaint, TVH admits that Robert Mondavi
Winery registered the marks alleged, but denies the remaining allegations of the paragraph.

22. With respect to Paragraph 22 of the Complaint, TVH presently lacks sufficient
knowledge or information to admit or deny the allegations contained in the paragraph, and
therefore denies the allegations on that basis.

23. With respect to Paragraph 23 of the Complaint, TVH denies all the allegations.

24. With respect to Paragraph 24 of the Complaint, TVH denies all the allegations.

25. With respect to Paragraph 25 of ms Complaint, TVH presently lacks sufficient

 

 

DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR
ANSWER TO COMPLAINT
 

So OH yD DW MN BP YD YH

NY NO NO NO NY NY KN KN RO eRe Rey ee ea ea a
Oo st ND WM FP WwW NY KK OD OO DOHA DWN BRB Ww KF |]

BUCHALTER

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 4 of 11

knowledge or information to admit or deny the allegations contained in the paragraph, and
therefore denies the allegations on that basis.

26. With respect to Paragraph 26 of the Complaint, TVH denies all the allegations.

27. With respect to Paragraph 27 of the Complaint, TVH denies all the allegations.

28. With respect to Paragraph 28 of the Complaint, TVH denies all the allegations.

29. With respect to Paragraph 29 of the Complaint, TVH presently lacks sufficient
knowledge or information to admit or deny the allegations contained in the paragraph, and
therefore denies the allegations on that basis.

30. With respect to Paragraph 30 of the Complaint, TVH admits that Jeremy Justin
Nickel is the President of TVH, but TVH denies the remaining allegations of paragraph 30.

31. | With respect to Paragraph 31 of the Complaint, TVH denies all the allegations.

32. With respect to Paragraph 32 of the Complaint, TVH denies all the allegations.

33. Paragraph 33 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH admits that the
Arbitration Award is attached to the Complaint, but denies the remaining allegations.

34. With respect to Paragraph 34 of the Complaint, TVH denies all the allegations.

35. Paragraph 35 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH admits that the
Arbitration Award is attached to the Complaint, but denies the remaining allegations.

36. With respect to Paragraph 36 of the Complaint, TVH admits that the Award was
upheld by a Court of Appeal.

37. With respect to Paragraph 37 of the Complaint, TVH denies all the allegations.

38. With respect to Paragraph 37 of the Complaint, TVH admits that it filed the
“Related Action” and that the Related Action alleges the allegations set forth in TVH’s First
Amended Complaint in the Related Action, but TVH denies the remaining allegations of
Paragraph 38.

39. With respect to Paragraph 39 of the Complaint, TVH denies all the allegations.

40. With respect to Paragraph 40 of ihe Complaint, TVH denies all the allegations.

 

 

DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR
ANSWER TO COMPLAINT
 

mm CO Oo DA AI NHN NH BP W NH

NY NY KN NY NY NY DN DN KR Re Be Rm Re i ee ee ee
oN NMA FW NY KF DODO WA DA WH BP WwW p

BUCHALTER

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 5 of 11

41. Paragraph 41 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

42. With respect to Paragraph 42 of the Complaint, TVH denies all the allegations.

43. With respect to Paragraph 43 of the Complaint, TVH admits that it filed the
trademark applications identified, but denies the remaining allegations of Paragraph 43.

44. With respect to Paragraph 44 of the Complaint, TVH denies all the allegations.

45. With respect to Paragraph 45 of the Complaint, TVH admits that it provided the
discovery responses quoted, but denies the remaining allegations of Paragraph 45.

46. Paragraph 46 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

47. With respect to Paragraph 47 of the Complaint, TVH admits that it made a 2015
Cabernet Sauvignon from grapes harvested solely from “Block 8,” which THV is informed and
believes is located on the portion of TVH land that was once owned by Crabb and where Crabb
grew wine grapes in the waning years of the 19th Century. TVH admits that it offered its 2015
Block 8 Cabernet Sauvignon (the “Block 8 Cab”) for sale to those members of the TVH wine
club who took delivery of other TVH wines in December 2019. TVH denies the remaining
allegations of Paragraph 47.

48. Paragraph 48 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

49. Paragraph 49 contains only argument to which no response is required. To the
extent that the paragraph purports to set out Constellation’s allegations, TVH denies those
allegations.

50. | With respect to Paragraph 50 of the Complaint, TVH denies all the allegations.

51. With respect to Paragraph 51 of the Complaint, TVH admits that prior to offering

the Block 8 Cabernet Sauvignon for sale, TVH wines did not include “H.W. Crabb’s To Kalon
5

DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR
ANSWER TO COMPLAINT

 
BUCHALTER

Oo ON HD WW BP WY YN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 6 of 11

Vineyard” or reference to “The To Kalon Vineyard” on their labels, but denies the remaining

allegations of Paragraph 51.

52.
53.
54.
55.
56.
57.
58.

With respect to Paragraph 52 of the Complaint, TVH denies all the allegations.
With respect to Paragraph 53 of the Complaint, TVH denies all the allegations.
With respect to Paragraph 54 of the Complaint, TVH denies all the allegations.
With respect to Paragraph 55 of the Complaint, TVH denies all the allegations.
With respect to Paragraph 56 of the Complaint, TVH denies all the allegations.
With respect to Paragraph 57 of the Complaint, TVH denies all the allegations.

Paragraph 58 contains only argument to which no response is required. To the

extent that the paragraph purports to set out Constellation’s allegations, TVH denies those

allegations.
59,

fully herein.
60.

TVH restates and incorporates its responses to paragraphs 1-58 above as set forth

With respect to Paragraph 60 of the Complaint, TVH admits that Robert Mondavi

Winery registered the marks alleged, but denies the remaining allegations of the paragraph.

 

61. With respect to Paragraph 61 of the Complaint, TVH denies all the allegations.
62. With respect to Paragraph 62 of the Complaint, TVH denies all the allegations.
63. With respect to Paragraph 63 of the Complaint, TVH denies all the allegations.
64. With respect to Paragraph 64 of the Complaint, TVH denies all the allegations.
65. With respect to Paragraph 65 of the Complaint, TVH denies all the allegations.
66. With respect to Paragraph 66 of the Complaint, TVH denies all the allegations.
67. With respect to Paragraph 67 of the Complaint, TVH denies all the allegations.
68. With respect to Paragraph 68 of the Complaint, TVH denies all the allegations.
69. With respect to Paragraph 69 of the Complaint, TVH denies all the allegations.
70. | TVH restates and incorporates its responses to paragraphs 1-69 above as set forth
fully herein.
71. With respect to Paragraph 71 of the Complaint, TVH denies all the allegations.
72. With respect to Paragraph 72 of the Complaint, TVH denies all the allegations.
DEFENDANT THE VINEYARD HOUSE, LLC’S é Case No. 4:20-cv-0238-YGR

ANSWER TO COMPLAINT

 
 

BUCHALTER

SAN FRANCISCO

oS Oo NH WA BP WY NO —&

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 7 of 11

73. With respect to Paragraph 73 of the Complaint, TVH denies all the allegations.
74. With respect to Paragraph 74 of the Complaint, TVH denies all the allegations.
75. | TVH restates and incorporates its responses to paragraphs 1-74 above as set forth
fully herein.
76. With respect to Paragraph 76 of the Complaint, TVH denies all the allegations.
77. With respect to Paragraph 77 of the Complaint, TVH denies all the allegations.
78. With respect to Paragraph 78 of the Complaint, TVH denies all the allegations.
79. With respect to Paragraph 79 of the Complaint, TVH denies all the allegations.
80. With respect to Paragraph 80 of the Complaint, TVH denies all the allegations.
81. | TVH restates and incorporates its responses to paragraphs 1-80 above as set forth
fully herein.
82. With respect to Paragraph 82 of the Complaint, TVH denies all the allegations.
83. | With respect to Paragraph 83 of the Complaint, TVH denies all the allegations.
84. With respect to Paragraph 84 of the Complaint, TVH denies all the allegations.
85. | With respect to Paragraph 85 of the Complaint, TVH denies all the allegations.
86. With respect to Paragraph 86 of the Complaint, TVH denies all the allegations.
87. With respect to Paragraph 87 of the Complaint, TVH denies all the allegations.
88. With respect to Paragraph 88 of the Complaint, TVH denies all the allegations.
89. With respect to Paragraph 89 of the Complaint, TVH denies all the allegations.
90. With respect to Paragraph 90 of the Complaint, TVH denies all the allegations.
91. With respect to Paragraph 91 of the Complaint, TVH denies all the allegations.
92. TVH restates and incorporates its responses to paragraphs 1-91 above as set forth
fully herein.
93. With respect to Paragraph 93 of the Complaint, TVH denies all the allegations.
94. With respect to Paragraph 94 of the Complaint, TVH denies all the allegations.
95. With respect to Paragraph 95 of the Complaint, TVH denies all the allegations.
96. With respect to Paragraph 96 of the Complaint, TVH denies all the allegations.

97. With respect to Paragraph 97 of the Complaint, TVH denies all the allegations.
7

DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR
ANSWER TO COMPLAINT

 
 

oO SN ND A BR WD YN eS

BUCHALTER

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 8 of 11

98. With respect to Paragraph 98 of the Complaint, TVH denies all the allegations.

99. With respect to Paragraph 99 of the Complaint, TVH denies all the allegations.

100. With respect to Paragraph 100 of the Complaint, TVH denies all the allegations.

101. With respect to Paragraph 101 of the Complaint, TVH denies all the allegations.

102. With respect to Paragraph 102 of the Complaint, TVH denies all the allegations.

103. TVH restates and incorporates its responses to paragraphs 1-102 above as set forth
fully herein.

104. With respect to Paragraph 104 of the Complaint, TVH denies all the allegations.

105. With respect to Paragraph 105 of the Complaint, TVH denies all the allegations.

106. With respect to Paragraph 106 of the Complaint, TVH denies all the allegations.

TVH denies all the allegations contained in every paragraph of Constellation’s “Prayer
For Relief.”

DEFENSES

Without admitting any of the allegations against TVH in Constellation’s Complaint, TVH

alleges the following defenses:
FIRST DEFENSE

Constellation’s Complaint fails to state a claim of action upon which relief can be granted

and should be dismissed.
SECOND DEFENSE

Constellation’s Complaint fails to state a claim based on the defenses, allegations, and
relief sought by TVH in TVH’s Complaint filed in the related action, The Vineyard House, LLC v.
Constellation Brands U.S. Operations, Inc., No. 4:19-cv-01424-YGR (N.D. Cal.).

THIRD DEFENSE

Constellation’s Complaint and the claims alleged therein are barred, in whole or in part,

by the operation of the doctrine of unclean hands.
FOURTH DEFENSE
Constellation’s Complaint and the claims alleged therein are barred, in whole or in part,

by the operation of the doctrine of fraudulent registration.

8

DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR
ANSWER TO COMPLAINT

 
 

oo aN HD NM BP WY HPO —

—
So oOo

BUCHALTER

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 9 of 11

FIFTH DEFENSE
Constellation’s Complaint and the claims alleged therein are barred, in whole or in
part, by the operation of the doctrine of fair use.
SIXTH DEFENSE
Constellation’s Complaint and the claims alleged therein are barred, in whole or in
part, by the operation of the doctrine of permissive use.
SEVENTH DEFENSE
Constellation’s Complaint and the claims alleged therein are barred, in whole or in
part, by the operation of the doctrine of estoppel.
EIGHTH DEFENSE
Constellation’s Complaint and the claims alleged therein are barred, in whole or in
part, by the operation of the doctrine of acquiescence.
NINTH DEFENSE
Constellation’s Complaint and the claims alleged therein are barred, in whole or in
part, by the operation of the doctrine of abandonment.
TENTH DEFENSE
Constellation’s Complaint and the claims alleged therein are barred, in whole or in
part, by the operation of the doctrine of waiver.
ELEVENTH DEFENSE
Constellation’s Complaint and the claims alleged therein are barred, in whole or in
part, by Constellation’s misrepresentations in the use of the trademarks at issue.
PRAYER
Therefore, TVH respectfully requests that the Court:
A. Enter judgment that Constellation take nothing by its Complaint;
B. Award TVH costs incurred in defending against this action; and
C. Award TVH any other relief to which it is entitled.
//
//

DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR
ANSWER TO COMPLAINT

 
 

NO NY KN NY NY KN DO KN RQ He Re ee ee ea ea ea i
orn vw Fw NY YF CY ANI DA BP WN KF DO wn DAW BR WwW DB /

BUCHALTER

 

 

Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 10 of 11

DATED: February 5, 2020 BUCHALTER
A Professional Corporation

By: /s/Jeffrey M. Judd
GLENN P. ZWANG
PETER BALES
JEFFREY M. JUDD
Attorneys for Defendant
THE VINEYARD HOUSE, LLC

10

DEFENDANT THE VINEYARD HOUSE, LLC’S Case No. 4:20-cv-0238-YGR
ANSWER TO COMPLAINT

 
Case 4:20-cv-00238-YGR Document 31 Filed 02/05/20 Page 11 of 11

| CERTIFICATE OF SERVICE
The undersigned certifies that Defendant The Vineyard House, LLC’s

Answer to Plaintiff Constellation Brands U.S. Operations, Inc.’s Complaint was
served electronically upon the following parties by the CM/ECF system on this
5" day of February, 2020.

Timothy J. Carlstedt
(tcarlstedt@huntonak.com)
HUNTON ANDREWS KURTH LLP
50 California Street, Suite 1700

San Francisco, CA 94111

10]| Tel.: (415) 975-3700

Fax: (415) 975-3701

12|| Edward T. Colbert
(ecolbert@huntonak.com)

13} Erik C. Kane

14] (ekane@huntonak.com)

_|| William M. Merone

15 (wmerone@huntonak.com)

16|| HUNTON ANDREWS KURTH LLP
2200 Pennsylvania Avenue, N.W.
17 Washington, D.C. 20037

18|| Tel.: (202) 955-1500

Fax: (202) 778-2201

 

 

 

 

 

19
20] Counsel for Constellation Brands U.S. Operations, Inc.
21
49|| DATED: February 5, 2020 BUCHALTER
A Professional Corporation
23
24 By: /s/ Karen Kosola
25
26
27
28
BUCHALTER 1 1
A Prorsssi0wt,Coxronarion DEFENDANT THE VINEYARD HOUSE. LLC’S Case No. 4:20-cv-0238-YGR

San FRANCISCO

ANSWER TO COMPLAINT
